Citation Nr: 0613030	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  95-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
traumatic arthritis of the cervical spine with compression of 
C4, C5, and C6.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  A July 
1994 determination granted service connection for traumatic 
arthritis of the cervical spine and assigned a 20 percent 
disability evaluation (effective from September 24, 1993), 
and the veteran disagreed with the rating.  An October 1995 
rating denied the veteran's claim for a TDIU, and granted an 
increased rating of 30 percent for service-connected 
traumatic arthritis of the cervical spine (effective 
September 24, 1993).  In December 1996, the RO granted an 
increased rating of 40 percent for the cervical spine 
disability (effective September 24, 1993).  In February 2005, 
the Board remanded this matter for procedural concerns and 
additional evidentiary development.  

It is noted that the veteran testified at a February 1996 
hearing before a Decision Review Officer, and the transcript 
is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
has not required a neck brace, has not manifested with little 
intermittent relief and neurological findings appropriate to 
site of disease disc, and the record does not show that the 
veteran has ankylosis of the entire thoracolumbar spine, and 
nor that he experienced incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

2.  Significant medical problems other than the veteran's 
service-connected disabilities have contributed to his 
unemployability; service-connected disabilities alone do not 
render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected traumatic arthritis of the cervical spine 
with compression of C4, C5, and C6, have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

2.  The criteria for entitlement to a TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2003 and March 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding an 
initial rating for service-connected spine disability and a 
TDIU:  The July 2003 letter provided the legal criteria for 
entitlement to compensation at a 100 percent rate for 
unemployability due to service-connected disabilities, and 
the March 2005 letter told the veteran that entitlement to an 
increased evaluation required that the evidence show the 
disability had worsened.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a November 2005 supplemental statement of the case 
following the March 2005 letter.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2005 letter that informed the veteran the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence that has not been previously considered in 
your possession that pertains to your claim, please send it 
to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from August 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains VA outpatient reports 
from 1998 to 2000, decision from the Social Security 
Administration (SSA) along with attendant records, and 
private medical records from the Santa Clara Valley Medical 
Center.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

      Initial rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the old criteria, diagnostic code 5285, vertebra, 
fracture of, residuals, a 60 percent rating was warranted 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  Also, in other cases rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Under 
diagnostic code 5290, severe limitation of motion of the 
cervical spine warranted a maximum 30 percent rating.  Under 
diagnostic code 5287, unfavorable ankylosis of the cervical 
spine warranted a maximum 40 percent rating.  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:  
Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief warranted a maximum 60 percent rating, and severe; 
recurring attacks, with intermittent relief warranted a 40 
rating.  

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Note (1) instructs that any associated objective 
abnormalities (including, but not limited to bowel or bladder 
impairment) should be separately evaluated under the 
appropriate diagnostic code.  Note (2) indicates that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  

The revised regulation further instructs that intervertebral 
disc syndrome should be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as follows), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	        60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months					         40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months 				                  
20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					        10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Note (1) 
instructs that for the purpose of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

	TDIU

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, and neuropsychiatric, will be considered as one 
disability.

Also, 38 C.F.R. § 4.16(b) states that rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reasons of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.

Analysis

	Initial rating

It is noted at the outset that the under the old rating 
criteria, the veteran has the maximum rating under diagnostic 
code (DC) 5287 (40 percent).  When the RO granted an 
increased initial rating of 40 percent, it did so based upon 
DC 5285, which permitted an additional 10 percent for 
demonstrable deformity of the vertebral body.  Thus, the RO 
utilized DC 5290 (with a maximum rating of 30 percent for 
severe limitation of motion of the cervical spine) and added 
10 percent as per DC 5284 to arrive at 40 percent.  As such, 
the present task is to determine whether the veteran is 
entitled to higher rating under the only two old remaining 
potentially applicable DCs-a 60 percent under DC 5284 or DC 
5293 (intervertebral disc syndrome).  Then, the Board will 
determine whether the veteran is entitled to rating in excess 
of 40 percent under the current rating criteria.  

Private treatment records from Santa Clara Valley Medical 
Center contain a February 1993 progress note that the veteran 
continued to have neck pain and stiffness with occasional 
tingling in the right arm; the impression was stable 
spondylosis, and a collar was reordered.  An August 1993 
treatment record, which noted a past medical history of 
cervical spine films positive for degeneration and disc space 
narrowing at C5-6, contained the veteran's complaint of 
shoulder paresthesias.  In October, Richard Lichtenstein, 
M.D, rendered a diagnosis of stable cervical spondylosis, 
with nerve root irritation right C7-C5 area.  A November 1993 
radiology report found moderate degenerative change of the 
cervical spine with compression of C5 and C6 vertebral bodies 
with partial compression of C4 vertebral body.  

A November 1993 VA examination report recounted that the 
veteran had been injured in service during a truck accident; 
since then he had had neck problems including torticollis 
when his head turned to the left.  A neurological examination 
noted that the veteran was intact, cranial nerves II-XII and 
deep tendon reflexes were within normal limits.  The 
examiner's impression was chronic neck pain with marked 
limitation of motion allegedly secondary to one or two disks 
that had protruded and given him some radiculopathy.  The 
examiner noted that the veteran complained of intermittent 
tingling down both arms.  

A June 1994 record from Santa Clara Valley Medical Center 
noted the veteran's continued report of chronic neck pain 
with paresthesias into arms, right greater than left.  In 
September 1994, an assessor noted cervical spondylosis, 
questionable cervical cord or root stretch.  In March 1995, 
the diagnosis indicated no change, cervical spondylosis, 
reversed curve, and no definite neurologic abnormalities.  

A January 1995 VA generated EMG/NCV report rendered an 
impression of no electrodiagnostic evidence of right cervical 
radiculopathy or a mononeuropathy.  

A February 1995 VA treatment record noted that the veteran 
had had an EMG study since his last visit in December 1994, 
and it was normal.  On physical exam, the veteran had good 
range of motion of the neck and his sensory and motor and DTR 
exam in the upper extremities was intact and symmetric.  The 
Acting Chief of Neurosurgery noted that that was considerably 
different from previously when the veteran had had break away 
weakness in the right upper extremity secondary to neck pain.  
In July 1995, the veteran had good range of motion of neck 
with some subjective pain on movement; otherwise, the 
veteran's neuro exam was grossly intact.  In August, the 
veteran reported that he had slipped on some steps and 
reported increased pain in his back and also neck-it had 
partially resolved with increased Elavil.  On physical exam, 
the veteran continued to have good range of motion of the 
neck and his sensory, motor, and deep tendon reflexes were 
intact and symmetric in the upper extremities apart from his 
hypoactive reflexes diffusely as he had had previously, and 
very scant decrease sensation in the ulnar distribution 
bilaterally.  

Records from SSA contain a May 1995 letter from Dr. 
Lichtenstein to an attorney.  Part of the correspondence 
indicated that the veteran had cervical spondylosis with 
nerve root irritation on the right at the C7-T1 level 
affecting the C8 nerve root.  Dr. Lichtenstein articulated 
that during the times he had seen the veteran, there had been 
complaints of paresthesias in both arms (with, however, 
symmetrically elicited reflexes in the arms, and no definite 
weakness).  

A June 1995 record from Dr. Lichtenstein contained a 
diagnosis of cervical spondylosis with root irritation.  A 
March 1995 record contained a diagnosis of cervical 
spondylosis and no definite neurologic abnormalities, which 
had not changed in June 1995.  

A September 1995 VA examination report contains a diagnosis 
of history of injury to the cervical spine with fractures of 
C3, 4, and 5 vertebrae in the past with residual pain in the 
neck and decreased range of motion with pain and numbness of 
the fourth and fifth fingers of both hands bilaterally, and 
traumatic injury to the cervical spine with degenerative 
joint disease and radiculopathy secondary.  The veteran 
asserted that stated that he could walk only 1/4 mile due to 
increased pain in low back and legs, and pain the low back 
increased on sitting more than 10 minutes of lifting more 
than ten pounds.  Otherwise, he took diclofenac twice daily 
for back and neck pain.  

In October 1995, the attending VA physician noted that the 
veteran continued to have no clear-cut radicular deficits in 
the upper extremities, although he had a complaint of mild 
sensory decrease in the ulnar distribution, slightly worse on 
the right than left.  Also, the veteran had slight tenderness 
in the cubital tunnel, though the assessor noted that the 
veteran's January 1991 EMG had no evidence of cubital tunnel 
syndrome.  

At his February 1996 RO hearing, the veteran testified that 
he got a tingling sensation along his arms and could not pick 
things up-particularly no object more than 10 pounds.  
Almost everyday the veteran experienced tension headaches 
when his neck tightened up.  The veteran reported that his 
neck had been painful since service, and since attempting 
sobriety again the pain had become more intense.  

A March 1996 VA record contained that the veteran's complaint 
of worse neck and back pain, with constant numbness and 
tingling.  An attendant neurosurgery clinic record noted that 
veteran's complaint that over the last month and a half his 
symptoms had worsened.  The assessor noted that the veteran's 
1994 MRI showed moderate cervical disease, and because of his 
worsening symptoms, a c-spine MRI and EMG studies would be 
repeated.  Also, it was unclear whether the veteran's 
dysesthesias may not have also represented a peripheral 
neuropathy.  

A March 29, 1996, VA neurosurgery clinic note indicated that 
the veteran had had an EMG of the right upper extremity that 
had been normal.  

A June 1996 general medical VA examination noted the 
veteran's complaint that since the in-service injury the pain 
in his neck had radiated to both arms and the veteran 
complained of numbness in both hands.  The pain in his low 
back had continued to increase to the present, and become 
constant during the last two months.  The veteran indicated 
that he had worn a soft cervical collar for two months after 
the accident.  Physical assessment found moderate spasm of 
the left paravertebral muscles, which were tender to 
palpation, and loss of normal cervical lordosis.  A 
neurological examination found no decrease in strength 
bilaterally, and though the veteran complained of numbness in 
both hand, the examiner found no decrease to pain or touch in 
the hands.  Diagnoses included degenerative joint disease of 
the cervical spine, with radiculopathy bilaterally.  

At another June 1996 VA orthopedic examination, the veteran 
continued to complain of tingling in arms and legs.  In terms 
of a diagnosis, the examiner noted that the veteran's history 
and findings suggested a possible inflammatory spondylitis.  

VA outpatient records from January 1998 to January 1999 
generally concerned refills for prescriptions.  In January 
1999, the veteran complained of multiple joint pains 
involving about 45 minutes of stiffness in the morning.  

At a January 1999 VA examination the examiner noted that the 
veteran's claims file had been reviewed.  The veteran 
reported that some mornings he felt reasonably okay, except 
without warning he might suddenly go into spasmodic pain 
either relating to his neck or low back problems.  He 
reported tingling and paraesthesia as well as sensory loss in 
all four extremities.  The veteran was diagnosed as having 
chronic pain syndrome due to degenerative joint disease of 
cervical and lumbosacral spine, currently exacerbated by 
postural dystonia and dysfunctional lifestyle, including 
chemical dependency.  The examiner commented that almost all 
of the veteran's pian was explainable at the time of the 
examination by muscle spasm, rather than neuritis; however, 
by the veteran's history, one could suspect the possibility 
of compression neuropathy with neuritic pain C5, C6, C7, C8, 
and L5-S1 dermatomes.  

From February to September 1999, VA treatment records 
concerned other matters, including the veteran's 
schizoaffective disorder.  An October 1999 neurologic 
assessment found motor and sensory examination grossly intact 
and nonfocal.  In November 1999, the veteran complained of 
pain in the elbow/left forearm, which may have been related 
to ulnar neuropathy.  A neurological assessment found 
decreased bicipital strength (questionably secondary to 
pain), and decreased sensation variably in dermatomal or 
radicular pattern on the left arm.  

At a November 1999 VA examination, the veteran reported 
tingling and numbness of both upper extremities with 
weakness.  Testing found normal muscular strength and 
weakness, and final diagnosis included neck pain most likely 
from the original injuries sustained during active duty.  

A February 2000 VA outpatient record indicated that the 
veteran's symptoms primarily involved his cervical spine, as 
well as his left wrist and left subscapular region.  The plan 
was to refer the veteran to the rheumatology clinic for 
further evaluation.  An October 2000 medical record contained 
a neurologic examination that showed intact cranial nerves; 
DTRs 2+ and symmetrical in brachial, radial, and knee jerk 
and ankle jerk; negative Romberg; and 5/5 strength 
bilaterally upper and lower extremities.  

The veteran underwent an August 2005 VA examination.  The 
examiner noted that a cervical spine disability was 
incompatible with sciatic neuropathy.  The examiner also 
noted that the veteran had not experienced incapacitating 
episodes necessitating prolonged bed rest, and that he rarely 
used his cervical collar.  The veteran reported intermittent 
tingling of his fingers both front and back in no specific 
dermatome pattern.  The examiner observed that a 1993 MRI 
revealed disk space narrowing at C4-5 and C6-7, which was 
certainly not consistent with the tingling.  A physical 
examination found that the cervical spine was held very 
rigidly, and indicated marked paracervical muscle spasm.  The 
examiner found no neurologic abnormalities concerning the 
upper part of the arms.  The veteran had loss of pain and 
temperature sensation from the elbows down bilaterally 
consistent with peripheral neuropathy.  The veteran was 
diagnosed as having neck pain due to degenerative disc 
disease and degenerative joint disease, and MRI confirmed 
extensive changes of DDD and DJD with neuroforaminal 
narrowing confirming clinical impression.  

A complete review of the record, see Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000), and 38 C.F.R. § 4.6, 
shows that a preponderance of the evidence is against a claim 
for an increased initial rating in excess of 40 percent for 
service-connected traumatic arthritis of the cervical spine.  

For example, it is apparent that the evidence of record does 
not show that the veteran's cervical spine involved vertebra, 
fracture of, residuals, without cord involvement, with 
abnormal mobility requiring neck brace (jury mast) for a 60 
percent rating as per DC 5285.  That is, the private and VA 
medical evidence noted above does not contain a prescription 
or admonition in a clinical setting such that the veteran's 
service-connected disability required a neck brace.  
Considering, in the alternative DC 5293, the evidence of 
record does not support a finding that the veteran had 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  

It is recognized that some treatment records from the Santa 
Clara Valley Medical Center had mentioned nerve root 
irritation, but by 1995 it was noted that there were no 
neurologic abnormalities.  Also, repeated EMG testing failed 
to locate any neurologic manifestation of cervical 
radiculopathy, or any symptom objectively associated with a 
site of a diseased disc.  That is, after a September 1995 VA 
examination report mentioned radiculopathy, a subsequent EMG 
of the right upper extremity had been normal.  Further, at a 
January 1999 VA examination, the examiner commented that 
almost all of the veteran's pain was explainable due to 
muscle spasm.  Subsequent neurologic testing (as contained in 
various VA treatment records) was within normal limits.  To 
the extent that radiculopathy had been suspected and/or 
mentioned at various times in the record, the bulk of the 
neurologic testing concerning the veteran's upper extremities 
was normal.  In fact, the most recent VA examiner did not 
include any mention of objective neurologic abnormalities in 
the final diagnosis.  Given the numerous findings and 
conclusions that failed to identify clinical manifestations 
of radiculopathy, it cannot be concluded that the veteran had 
only "little intermittent relief" from symptoms associated 
with a diseased disc to warrant a 60 percent rating.  That 
is, there are multiple instances in the record where medical 
professionals had considered the matter of a neurologic 
abnormality associated with a cervical spine injury and found 
that diagnostic testing prohibited such a diagnosis, and the 
Board may not generate its own medical conclusion to the 
contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
38 C.F.R. § 3.159(c)(4)

In terms of the current rating criteria, there is no evidence 
that the veteran has ankylosis of the entire thoracolumbar 
spine to warrant a 50 rating.  Moreover, a higher rating 
under the criteria concerning intervertebral disc syndrome 
is not possible because as indicated in the August 2005 VA 
examination report, the veteran had no incapacitating 
episodes, and nor does the record otherwise support a 
finding that the veteran had incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months for a 60 percent rating.  

Finally, the record does not support a separate evaluation 
for any objective neurologic abnormalities particularly 
because the examiner did not diagnose the veteran as having 
such.  Though the August 2005 VA examination report noted 
peripheral neuropathy, the examiner did not associate that 
condition with the veteran's service-connected cervical spine 
disability, and found instead that there was no abnormal 
neurological testing of the upper part of the arms.  It 
appears that the examiner failed to find any symptoms that 
might have warranted further diagnostic testing concerning 
radiculopathy.

Again, because a preponderance of the evidence is against the 
claim of an initial rating in excess of 40 percent, the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	TDIU

The most recent rating decision of record, from September 
2001, indicates that the veteran is service-connected for 
chronic low back strain with degenerative changes at 20 
percent, and as noted above, the veteran's service-connected 
cervical spine disability is at 40 percent.  As such, the 
combined evaluation is 50 percent.  Given that 38 C.F.R. 
§ 4.16(a) requires a combined rating of 70 percent, the 
veteran is not entitled to a TDIU under this regulatory 
requirement.

Thus, the Board shall assess the evidence of record in 
relation to 38 C.F.R. § 4.16(b), to determine whether the 
veteran is unemployable by reasons of service-connected 
disabilities (thus justifying submission of the case to the 
Director of Compensation and Pension Service for extra-
schedular consideration).  

The record is detailed with the veteran's employment 
difficulties.  For example, a November 1992 Santa Clara 
Valley Medical Center progress note contained the veteran's 
report that he was currently working but was unable to 
repeatedly lift 50-60 pounds due to pain; he had been 
threatened with loss of job.  At a November 1993 VA 
examination, he reported that his back hurt and as result he 
had had to quit many jobs because of limitations from 
lifting.  In an August 1994 private medical record, the 
veteran was advised to get vocational rehab so as to avoid 
heavy lifting and manual labor; in March, Dr. Lichtenstein 
prescribed no lifting, pushing, pulling, over 10 pounds on a 
routine basis; and in May 1995, it was recorded that the 
veteran had lost his job.  

In a May 1995 letter, Dr. Lichtenstein opined that the 
veteran could do light work (apart from lifting up to 20 
pounds on a routine basis); also, the veteran could do work 
permitting varied postures without prolonged sitting or 
standing.  

A September 1995 VA examination report contained the 
veteran's statement that he had last worked as a warehouse 
worker in January 1995.  A December 1995 VA Form 21-4192 
(Request for Employment Information In Connection With Claim 
For Disability Benefits) indicated that the veteran had last 
worked as a casual laborer on January 9, 1995.  

A February 1995 VA progress note illustrated that the veteran 
had been in much less discomfort due to his neck problem 
probably because he had not been working and not using his 
upper extremities for strenuous labor.  The assessor noted 
that the veteran was going to check on retraining for a job 
that was not strenuous.  

At his February 1996 RO hearing, the veteran testified that 
he was trying to get into accounting through vocational 
rehab, but that he could not stand or sit for too long.  He 
also got very depressed.  

A March 1996 VA progress note indicated that the veteran was 
taking a college class and asked for a disability form to be 
filled out.  

At an April 1996 VA examination, the veteran reported that 
due to his back, neck, and leg pain he had not been able to 
work since 1990.  The examiner noted an Axis IV diagnosis of 
"trying to go back to school at his advanced age, difficulty 
with ongoing back pain, and perhaps some interpersonal 
problems."

At a June 1996 VA examination, the veteran reported that he 
had tried to return to work over the last nine years but 
always had to quit as he could not tolerate long standing, 
bending, lifting, twisting, or sitting.  The veteran stated 
that he had last worked as in January 1995 for one week as a 
warehouse worker.  

The record contains a September 1996 SSA decision.  The 
determination found that objective diagnostic testing (MRI) 
supported the veteran's neck complaints, and the record 
showed that the veteran had a history of degenerative 
arthritis of the low back and right knee problems with a 
history of surgery.  Due to these physical ailments, the 
veteran was found to be unable to perform his past physical 
work on a "sustained basis primarily as a result of pain 
which erodes the residual functional capacity for even 
sedentary work."  

At a January 1999 VA examination, the veteran reported that 
he had been trying to get a college degree; some days he felt 
okay, and other days he might suddenly go into spasmodic pain 
related to his neck or back problems and either collapse or 
become otherwise immobilized.  The examiner commented that 
the veteran's employability was certainly impaired by the 
existing spine condition, but not exclusively so, because of 
the obvious effects of the lifestyle and chemical dependency 
problems.  

An October 2000 treatment note referred to schizophrenia, not 
otherwise specified.  A November 2000 VA treatment record 
contained a multiaxial assessment of Axis I, alcohol 
dependence, methamphetamine dependence in early  remission, 
cocaine dependence in early remission, and substance-induced 
mood and psychotic disorder, Axis III, chronic pain, and Axis 
IV, unemployed, relationship difficulties.  The veteran had 
been hospitalized for ten days.  

In February 2005, the Board denied claims of service 
connection for a postoperative right knee injury and an 
acquired psychiatric disorder.  

An August 2005 VA examination report contained the examiner's 
comment that the veteran had not worked for over 15 years.  
Though he had complaints of chronic low back pain that 
subjectively limited him from bending, stooping, crouching, 
crawling, climbing, and balancing, the data had not supported 
an organic basis for those complaints.  The examiner stated 
that the veteran's cervical spine complaints were organic and 
significant, however, it did not qualify for total, complete, 
and permanent disability.  Further, muscular low back pain, 
no matter how extreme could not be used as the basis for 
complete and permanent disability.  The examiner further 
opined that the activities of daily living were not affected.  

Applying 38 C.F.R. § 4.16(b), there are several opinions of 
record that the veteran's service-connected disabilities do 
not cause him to be unable to secure or follow a 
substantially gainful occupation.  The decision from SSA, to 
the extent it is relevant, see Martin v. Brown, 4 Vet. App. 
136, 140 (1993), and Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992), was also based in part on a non-service-connected 
right knee injury (and not solely on the veteran's service-
connected disabilities).  It is observed that the evidence of 
record from the early 1990s indicated that the veteran 
transitioned from manual labor due to an inability to lift 
weight (as recommended by medical professionals).  The record 
contains, however, several medical opinions that the 
veteran's service-connected neck and low back disabilities 
did not exclusively impair employability.  Rather, other 
medical concerns particularly stemming from, as was the 
observation of the January 1999 VA examiner, "obvious 
effects of the lifestyle and chemical dependency problems," 
appeared to have at least an equal impact on the veteran's 
ability to sustain employment.  Moreover, these medical 
opinions were generated following a physical examination and 
consideration of the veteran's subjective complaints, and as 
such, the Board relies upon the informed opinions as to 
employability.  See Colvin, 1 Vet. App. at 175; see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (observing 
that "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches," and 
"as is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators").

Given a historical review of the evidence, such that since at 
least 1999 the veteran's employability has alone been 
significantly impacted by factors other than service-
connected disability, the Board cannot find a justified basis 
upon which to submit this case for extraschedular 
consideration.  

Because a preponderance of the evidence is against a claim 
for a TDIU, the claim is denied.    

ORDER

An initial rating in excess of 40 percent for traumatic 
arthritis of the cervical spine with compression of C4, C5, 
and C6, is denied.

A claim for a TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


